Citation Nr: 0407289	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  02-11 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, status post L4-L5 discectomy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from June 1958 to June 1960.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In April 2003, the case was remanded to the RO for a Travel 
Board hearing.  The veteran thereafter testified before the 
undersigned at a hearing held at the RO in September 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran is seeking service connection for degenerative 
disc disease, status post L4-L5 discectomy.  He contends that 
this low back disability is the result of a jeep accident in 
service.  In that accident, which occurred in May 1959, the 
jeep the veteran was driving tipped over and he was pinned 
under the jeep.  At the September 2003 hearing, the veteran 
testified that VA had sent him a letter telling him that all 
his service medical records had been lost in a fire in 1973.  
He testified that all the records VA has pertaining to the 
accident are those that he has provided.  In support of his 
claim, the veteran has submitted private medical records 
pertaining to back surgeries in 1967 and 1969 along with 
statements from Kenneth D. Cushman, M.D., and Michael E. 
Russell, II, M.D. with their opinions as to the etiology of 
his current low back disability.  The veteran testified that 
those physicians did not have past medical records for review 
when they provided their opinions.  

Review of the record shows that in a December 1999 letter to 
the veteran, the RO stated that it felt that his service 
medical records might be among those destroyed in a fire at 
the National Personnel Records Center (NPRC) in 1973 and 
requested that he complete and return forms pertaining to his 
service and medical treatment in service.  The RO also 
requested that the veteran submit copies of any service 
medical records or other military records he had that showed 
treatment or information about his claimed disability.  In a 
separate letter to the veteran on the same date in December 
1999, the RO described the elements of a well-grounded claim 
as then defined and told the veteran that he should send 
evidence of treatment from a private doctor or hospital.  In 
addition, the RO stated that VA was responsible for obtaining 
all medical evidence from VA or Military sources and that the 
RO was currently doing that.  In addition, in a March 2000 
letter to the veteran, the RO again discussed the concept of 
a well-grounded claim and told him it was his responsibility 
to obtain and submit medical records from his private doctor 
or records post-service military treatment and that VA would 
request his service medical records and VA medical records.  

In mid-March 2000, the veteran submitted carbon copies of 
military records associated with the investigation of his May 
1959 jeep accident, photocopies of his service immunization 
records, a copy of his DD Form 214, the statement from Dr. 
Cushman and a completed NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data.  The record 
shows that in April 2000, the RO obtained the veteran's 
service medical records, including hospital records 
pertaining to his treatment following the May 1959 jeep 
accident, from the NPRC.  

Thereafter, the RO ordered a VA examination, which was 
conducted in May 2000.  It was the physician's diagnosis that 
the veteran had a remote fracture of the pelvis involving the 
pubic and ischial rami on the left side incurred in a jeep 
accident in service in 1959.  He said there was a question as 
to whether the veteran's current low back condition was 
secondary to the fracture of the pelvis and he said there was 
a dubious connection between the veteran's low back problem 
and his fractured pelvis.  The Board notes that the veteran's 
contentions include the assertion that his low back 
disability is a direct result of injury in the jeep accident 
in service and that this appears to be the medical opinion 
stated by Dr. Cushman and Dr. Russell.  At the hearing in 
September 2003, the veteran in effect complained that the VA 
examination was inadequate as he testified that the physician 
did no more than ask him whether he had ever filed for 
workman's compensation, looked at his cane and said the 
examination was over.  Review of the examination report shows 
that the physician indicated that the veteran's service 
medical records were available to him at the time of the 
examination.  He stated, however, that it was difficult to go 
through an entire previous medical record in a clinic because 
of the pressure of time but that he did review a good deal of 
it.  Later in the report he reiterated that he did not look 
at every note in the veteran's original medical records but 
did peruse those during this hospitalization and the early 
part of recovery following it.  

Although the Board recognizes that the veteran has expressed 
a strong interest in avoiding further delay in adjudication 
of his claim, it is the opinion of the Board that due process 
requires that further development be undertaken.  In this 
regard, as the VA examiner indicated that his opinion was not 
based on a complete review of available records, the RO 
should obtain a new examination and medical opinion that take 
into account the veteran's entire medical history, including 
his complete service medical records, available records 
pertaining to post-service medical treatment, a statement 
from his brother pertaining to the veteran's condition in 
1966 and opinions from private physicians supplied by the 
veteran.  

In addition, it has become clear from the veteran's hearing 
testimony that although the July 2002 statement of the case 
listed his service medical records as evidence considered by 
the RO, he had not been made aware that the RO had obtained 
complete original service medical records from NPRC in April 
2000.  He therefore, has not had an opportunity to request a 
copy of those complete records from the RO for his use in 
obtaining medical opinions from his private physicians should 
he desire to do so.  

Further, for completeness, the RO should attempt to obtain 
available records pertaining to any worker's compensation 
claim by the veteran in association with his 1967 surgeries.  
In addition, the veteran has indicated that he began 
receiving Social Security disability benefits in 1996.  As 
medical evidence relied upon in making the determination on 
the award of Social Security disability benefits may be 
relevant to the issue on appeal, those records should be 
obtained.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO must review the claims file 
and ensure that with respect to the 
veteran's claim of service connection for 
degenerative disc disease, status post 
L4-L5 discectomy, that all statutory 
notice and assistance obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), 38 C.F.R. § 3.159 and any 
applicable legal precedent.  

2.  The RO should contact the veteran and 
request that he clarify whether he 
applied for and/or received worker's 
compensation benefits pertaining to his 
low back disability at any time since 
service, including, but not limited to, 
in conjunction with his back surgeries in 
1967 and 1969.  If so, the veteran should 
be requested to provide records or 
identify the location of records, 
including medical records, that were used 
in the determination of the award or 
denial of any such benefits.  With 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file, all such records identified 
by the veteran.  At the same time, the RO 
should notify the veteran that he should 
submit any other evidence, not previously 
submitted, that is in his possession and 
pertains to the claim.  

3.  When it contacts the veteran, the RO 
should inform him explicitly that it 
obtained his complete service medical 
records, including hospital records, from 
NPRC in April 2000 and that upon his 
request he may obtain a copy of those 
records for his use in obtaining medical 
opinions from his private physicians 
should he desire to do so.  

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's 1996 claim, 
including copies of the medical records 
relied upon concerning his claim.  

5.  Thereafter, the RO should arrange for 
VA examination of the veteran to 
determine the nature and etiology of his 
degenerative disc disease, status post 
L4-L5 discectomy.  All indicated studies 
should be performed.  The examination 
must be performed by an examiner who has 
not previously examined the veteran.  
After examination and complete review of 
the record (including service medical 
records, other medical records in the 
file, opinions by Dr. Cushman and Dr. 
Russell and any other medical evidence or 
opinions of record), the examiner should 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that the veteran's 
degenerative disc disease, status post 
L4-L5 discectomy is causally related to 
service or any incident or combination of 
incidents of service, including the jeep 
accident in May 1959 and having been 
kicked in the right lumbar area in 
December 1959.  The claims file must be 
provided to the examiner for review in 
connection with the examination and that 
it was available should be noted in the 
examination report.  

6.  After undertaking any additional 
required development, including obtaining 
any other medical examinations or 
opinions deemed warranted by the state of 
the record at that time, the RO should 
readjudicate entitlement to service 
connection for degenerative disc disease, 
status post L4-L5 discectomy.  

7.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case, and the veteran and his 
representative should be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




